 



Exhibit 10.4
SCHEDULE IDENTIFYING SUBSTANTIALLY IDENTICAL AGREEMENTS TO EXHIBIT 10.3
          A Multifamily Deed of Trust (or Mortgage), Assignment of Rents and
Security Agreement and Fixture Filing, dated May 3, 2007, was also executed and
delivered by Triad Senior Living III, L.P. as borrower to Capmark, or to a
trustee for the benefit of Capmark, and are substantially identical to
Exhibit 10.3 except with respect to the property name and the principal amount
of the Multifamily Note listed below.

                     Property Name   Principal Amount of Multifamily Note
Waterford at Pantego
  $ 6,504,757  
Waterford at Edison Lakes
  $ 6,789,550  
Waterford at Columbia
  $ 6,395,955  

 